Third District Court of Appeal
                                  State of Florida

                           Opinion filed March 30, 2016.
          Not final until disposition of timely filed motion for rehearing.

                                  ________________

                                  No. 3D16-252
                           Lower Tribunal No. 98-43178
                               ________________


                                  Albert Owens,
                                     Petitioner,

                                         vs.

                              The State of Florida,
                                     Respondent.


      A Case of Original Jurisdiction – Habeas Corpus.

      Albert Owens, in proper person.

      Pamela Jo Bondi, Attorney General, for respondent.


Before SUAREZ, C.J., and FERNANDEZ and LOGUE, JJ.

      SUAREZ, C.J.

      Following review of the petition for writ of habeas corpus, it is ordered that

said petition is hereby denied.
                           ORDER TO SHOW CAUSE

      Furthermore, as it appears that Albert Owens has submitted multiple pro se

post-conviction appeals,1 we order Mr. Owens to show good cause within thirty

(30) days why he should not be prohibited from filing with this Court any further

pro se appeals, petitions, motions or other proceedings related to his criminal

sentencing in circuit court case numbers 98-43178 and 98-43179.2           We must

balance Mr. Owens’s pro se right of access to courts with the Court’s need to

devote its finite resources to legitimate appeals, recognizing the seriousness of the

sanction when the litigant is a criminal defendant. State v. Spencer, 751 So. 2d 47,

48 (Fla. 1999).    After this order to show cause and giving Mr. Owens an

opportunity to respond, this Court may prevent such further filings. See id.




1 A non-exhaustive list of pro se post-conviction appeals filed by the defendant
include: 3D15-1075; 3D15-1149; 3D15-1225; 3D14-2724; 3D14-1320; 3D14-355;
3D14-385; 3D13-2449; 13-1344; 3D12-1545; 3D11-3142; 3D07-2363; 3D09-
2949; 3D07-2363; 3D06-3196; 3D04-375; 3D04-356; 3D04-2152; 3D04-1364;
3D03-2274; 3D03-1294.
2The trial court docket in case no. 98-43178 indicates an order prohibiting Mr.
Owens from further pro se filings was issued on August 3, 2004.

                                         2